Citation Nr: 1029099	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-16 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to November 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Officer (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge 
in a hearing at the RO in February 2009.  A transcript of that 
hearing is associated with the claims files.

In March 2009 the Board remanded the case to the Originating 
Agency for additional development.  The file has now been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's low back disorder was not present until many 
years after the Veteran's discharge from active service and is 
not etiologically related to active service.

2.  The Veteran has no service-connected disabilities.

3.  A chronic acquired psychiatric disorder was not present until 
more than one year following the Veteran's discharge from 
service, and no acquired psychiatric disorder present during the 
pendency of this claim is etiologically related to the Veteran's  
active service.

CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009). 

2.  A psychiatric disorder was not incurred in or aggravated by 
active service, the incurrence or aggravation of a psychosis 
during such service may not be presumed, and a psychiatric 
disorder is not proximately due to or the result of  service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a low 
back disorder and a psychiatric disorder.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was provided adequate VCAA notice, to include 
pertaining to the disability-rating and effective-date elements, 
by a letter in May 2006.  The Veteran had ample opportunity to 
respond prior to the July 2006 rating decision on appeal.  

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) are associated with the record.  Post-
service treatment records have been obtained from those VA and 
non-VA providers identified by the Veteran as having relevant 
records, and the Veteran's Social Security Administration (SSA) 
disability file has been obtained.  Neither the Veteran nor his 
representative has identified any other evidence that could be 
obtained to substantiate the claims, and the Board is also 
unaware of any such evidence.  

The Veteran has been afforded an appropriate VA medical 
examination in regard to the claimed low back disorder.  He has 
not been afforded a VA examination for psychiatric disorders, but 
as noted in detail below he has not presented a prima facie case 
for either direct or secondary service connection so examination 
is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam).  Therefore, the Board is also satisfied that 
VA has complied with its duty to assist the Veteran in the 
development of his claims.

Accordingly, the Board will address the merits of the claims.

Analysis

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war and manifests arthritis or a psychosis to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Service Connection for a Low Back Disorder

The Veteran asserted in his claim for service connection that he 
had been treated for a back disorder in 1970 while he was on 
leave; however, the osteopath who provided that treatment is now 
deceased and supporting records are not available.  He also 
stated that the injury had recurred every year or two since his 
discharge from service.

Service treatment records (STRs) include a self-reported Report 
of Medical History in May 1970, pre-induction, in which the 
Veteran reported frequent-to-constant backaches; however, in the 
pre-induction Report of Medical Examination the evaluation of the 
spine was "normal."  The Veteran was treated during service in 
September 1971 for intermittent low back pain; X-rays at the time 
were negative.  In August 1971 he was treated for "chronic low 
back pain" since basic training, and again X-rays showed no 
significant abnormality.  A report of medical examination in 
October 1972 immediately prior to separation shows clinical 
evaluation of the spine as "normal" and the Veteran certified 
thereon that there had been no change in his medical condition 
since his last final medical examination, which in his case was 
his pre-induction examination.   

Treatment records from Providence Portland Medical Center show 
the Veteran had a workplace injury in January 2001 in which he 
slipped on a box and fell, with subsequent low back pain and 
radicular pain down the back of the buttocks, right worse than 
left.  Magnetic resonance imaging (MRI) in April 2001 showed 
marked narrowing of the L5-S1 disc space with moderate disc 
protrusion.

Treatment records from Oregon Rehabilitation Medicine note the 
workplace injury in January 2001 but also note a previous history 
of intermittent back problems since an injury in 1983, which was 
also a workplace injury.

Treatment records from Sandy Chiropractic Clinic similarly record 
treatment for the January 2001 workplace injury.  The Veteran 
reported previous back injury in 1988. 

The Veteran had a VA X-ray of the sacrum and coccyx in January 
2002.  Limited evaluation of the lumbar spine revealed 
significant degenerative disc disease (DDD) at L5-S1.  
 
Treatment notes from Café of Life Chiropractic in November 2004 
show the Veteran reported a history of pain in the lower back, 
mid-back, neck, elbows and head for many years, as well as 
numbness in the arms.  In regard to the lower back, the 
impression was foraminal compression.

VA magnetic resonance imaging (MRI) of the lumbar spine in 
November 2005 showed an impression of DDD and facet hypertrophy 
primarily at L4-5 and L5-S1 with lateral recess narrowing at both 
levels, and mild bilateral foraminal narrowing at L5-S1.

The Veteran had a VA examination of the spine in June 2006; the 
examiner reviewed the claims files, including STRs and the post-
service treatment records.  The Veteran asserted his back 
problems began during service in August 1971 but with subsequent 
workplace-related back injuries.  The examiner performed a 
clinical examination and noted observations in detail.  The 
examiner diagnosed DDD at L3-4 and L5-S1 with degenerative 
arthritis of the lumbar spine and evidence of L4-5 and L5-S1 
radiculopathy bilaterally.  The examiner stated an opinion that 
it is less likely than not the current back disorder is related 
to service; although the Veteran had a low back condition noted 
in service there was no associated radiculopathy, whereas after 
service he had several documented workplace back injuries with 
evidence of back herniation in 1988, 2001 and 2005.  Therefore, 
it is more likely that the current disorder is associated with 
the numerous workplace injuries as those were associated with 
radicular symptoms and X-ray evidence of disc disease, whereas X-
rays during service were normal.

A Social Security Administration (SSA) decision in November 2006 
granted disability benefits for discogenic/degenerative back 
disorder (primary diagnosis) and for affective disorder 
(secondary diagnosis).  Medical records associated with the SSA 
disability file document post-service workplace injuries but are 
silent in regard to any relationship between a current back 
disorder and active service.

The Veteran testified before the Board in February 2009 that he 
was injured during Advanced Individual Training (AIT) at Fort Ord 
while performing a pole-climbing exercise.  He received treatment 
from a civilian osteopath while home on leave en route to Fort 
Gordon, and again when the Veteran was en route from Fort Gordon 
to Fort Bragg, but those civilian treatment records are not 
available.  He was not treated at a military facility.  However, 
during service he had radicular symptoms down the buttocks to the 
feet.  The Veteran was injured in workplace-related accidents in 
1983 and 2001, but these were aggravations of the original injury 
in service.       
    
On review of the evidence above, the Board finds the Veteran's 
claimed low back disorder is not related to active service.  
Although the Veteran is shown to have had back pain during 
service, and is also shown to have a current low back disorder, 
there is no competent medical evidence of a relationship between 
the current disorder and active service.  In fact, the 
uncontroverted medical opinion of record, the November 2006 VA 
opinion, asserts there is no relationship between the claimed 
disorder and active service; the findings of a physician are 
medical conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Veteran has asserted his personal belief that his claimed 
disorder is due to active service.  However, a layperson is not 
considered capable of opining, however sincerely, in regard to 
causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 
187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Rather, it is the province of trained 
health care professionals to enter conclusions that require 
medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The Board acknowledges that service connection may be established 
by a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated by 
medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 
(1993) (emphasis added).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1992), citing Wilson, supra.   Further, a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness; Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, but 
the Board cannot determine that lay evidence lacks credibility  
merely because it is unaccompanied by contemporaneous medical 
evidence; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
The Board may not ignore a veteran's testimony simply because he 
or she is an interested party and stands to gain monetary 
benefits; personal interest may, however, affect the credibility 
of the evidence; Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).

In this case the Board has determined that the Veteran's account 
of chronic back pain since active service is not credible because 
it is internally inconsistent with the totality of the record.  
At the time of his discharge the Veteran specifically denied any 
current disorders that had not been present at induction.  The 
history provided by the Veteran for clinical purposes in 
connection with post-service treatment shows that he reported a 
history of intermittent back problems since 1983.  It was not 
until after he filed his claim for service connection for low 
back disability that he reported a history of chronic back 
problems since.  Therefore, the Board cannot find the Veteran has 
had a chronic disorder since service warranting service 
connection under 38 C.F.R. § 3.303(b).

There is no evidence that arthritis of the spine became manifest 
to any degree within the first year after discharge from service, 
so presumptive service connection under 38 C.F.R. § 3.309(a) is 
not applicable.

In sum, the preponderance of the evidence establishes that the 
Veteran did not develop a chronic low back disability until more 
than one year following his discharge from service and that his 
current low back disability is not etiologically related to 
service.  Therefore, this claim must be denied.

Service Connection for a Psychiatric Disorder

The Veteran does not contend that service connection is warranted 
for psychiatric disability on a direct or presumptive basis, and 
the record does not support a grant of service connection on a 
direct or presumptive basis.  He does contend that service 
connection is warranted for his psychiatric disability because it 
is secondary to his low back disability.  In view of the Board's 
determination that service connection is not warranted for the 
low back disability and the fact that service connection is not 
in effect for any other disability, the Veteran's claim for 
service connection on a secondary basis must also be denied.



ORDER

Service connection for a low back disability is denied.

Service connection for a psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


